CAMPBELL, J.
— Appellant brought this action upon the official bond of the tax collector to recover damages in the sum of $25,000, alleged to have been sustained by appellant by reason of the breach of a written contract entered into by him with Gaines, as treasurer and tax collector of Cochise county, Arizona. A general demurrer to the complaint was *107sustained, and appellant assigns as error the ruling of the court in that respect.
It is alleged in the complaint that Gaines, as tax collector, contracted with appellant for his services as an attorney at law to prosecute suits to collect the taxes shown by the “back tax book” of Cochise county to be due, and that when appellant applied to Gaines for the certified copies of the records necessary to enable him to prosecute the suits, he refused to furnish them and declared the contract at an end. The contract was entered into on January 5, 1905, and the application for the certified copies made on July 27, 1905. It is not alleged that plaintiff was diligent in the performance of duties imposed upon him by the contract, or that the tax collector rescinded the contract without just cause. Aside from this, however, we are of the opinion that the demurrer was properly sustained. The contract was evidently entered into by the tax collector under the authority assumed to be conferred by Act No. 92 of the Twenty-second Legislative Assembly (Laws 1903, p. 162). We may concede that where, under this act, an attorney has been employed and has performed services in the prosecution of a particular case, the tax collector may not, without cause, dismiss him from that particular case, and thus deprive him of the compensation due him for his services. But it is not clear that the legislature contemplated conferring authority upon that officer to make an irrevocable contract for the services of an attorney in the prosecution of all suits. Such a contract is for the performance of important public services, and in the absence of a clear and positive expression of such legislative intent, we regard it as in contravention of sound public policy to hold that such contract is irrevocable.
The judgment of the district court is affirmed.
KENT, C. J., and SLOAN and NAVE, JJ., concur.